Citation Nr: 1611062	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO. 11-28 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to October 29, 2015 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for onychomycosis, status post right big toenail removal.

3. Entitlement to an initial compensable rating for right ear hearing loss.

4. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 2006 to May 2010, and was awarded the Iraq Campaign Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The RO granted an increased rating of 50 percent for the Veteran's PTSD in a December 2015 rating decision, effective October 29, 2015. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated during his most recent November 2015 VA examination that he is currently studying avionics and working on a degree. While the Veteran, as a student, is unemployed, he has not indicated or submitted evidence that he is unemployable due to his disabilities. As such, the Board finds that the issue of entitlement to TDIU has not been raised by the record.

Likewise, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC). Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for onychomycosis and right ear hearing loss and entitlement to service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 29, 2015, the Veteran's PTSD has been manifested by irritability, anxiety, nightmares, hypervigilance, limited social interactions, sleep impairment, flattened affect, depressed mood, lack of motivation, difficulty in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment with reduced reliability and productivity. Social and occupational impairment in most areas has not been shown.

2. From October 29, 2015 forward, the Veteran's PTSD has been manifested by irritability, anxiety, nightmares, hypervigilance, limited social interactions, sleep impairment, flattened affect, depressed mood, lack of motivation, difficulty in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment with reduced reliability and productivity. Social and occupational impairment in most areas has not been shown.
CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, prior to October 29, 2015 for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an initial rating in excess of 50 percent from October 29, 2015 forward for PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2010 and November 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations.

The Board notes that the March 2010 examiner did not indicate that the claims file was reviewed. However, the examination was administered while the Veteran was still on active duty as part of the pre-discharge evaluation process, and thus it is likely no claims file existed at the time. Further, the examiner noted the Veteran's subjective report his symptomatology and conducted an objective examination. As such, even assuming a claims file was in existence, between the Veteran's account and the objective examination the examiner was apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the Veteran's PTSD the time of the examination. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). As such, despite the lack of notion that a claims file was reviewed, the Board finds that the opinion is adequate. 

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period, known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is under Diagnostic Code 9411. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id.

A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 2013) [hereinafter DSM-IV]). The Board does note that, during the pendency of the claim, all references to the DSM-IV have been updated to references to the DSM-5, which does not utilize the GAF score system. See 80 Fed. Reg. 53, 14308 (March 19, 2015). However, this change does not apply to appeals that were pending before the Board prior to August 4, 2014. Id. As such, the DSM-IV and the GAF score system are still applicable in this case. Id. 

The Veteran is currently rated at 10 percent prior to October 29, 2015, and at 50 percent thereafter. For the purposes of clarity, the Board will address the period prior to October 29, 2015 first, followed by the period thereafter.

For the period prior to October 29, 2015, the Veteran endorsed limited social activities, lack of motivation, fatigue, poor task follow through, avoidance behavior, detachment, hypervigilance, flattened affect, mood swings, anxiety, depression, and impaired impulse control. The Veteran is competent to report these symptoms, and there is no evidence that his statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative weight concerning the severity of his symptoms during this period.

Turning to the medical evidence, the Veteran was provided with a VA examination in March 2010. The examiner noted subjective complaints of irritability with some instances of poor impulse control, a history of verbal and some physical altercations, insomnia, memory loss, avoidance of others, fatigue, and a lack of motivation, impaired concentration, and difficulty interacting at work. The Veteran described his overall symptomatology as moderate. 

On examination the Veteran was noted to have normal orientation, appearance, behavior, speech, and thought processes. Mild memory impairment, depressive symptoms, a flattened affect, impaired impulse control and impaired concentration were present. There was no evidence or history of suicidal ideation, homicidal ideation, panic attacks, compulsions, or hallucinations. A GAF score of 72 was assigned. There is no evidence that the examiner was not competent or credible, and as the examination was based on an objective examination of the Veteran, the Board finds it is entitled to significant probative weight as to the overall level of impairment attributable to the Veteran's PTSD during this period. Nieves-Rodriguez, 22 Vet. App. 295.

Numerous VA and service treatment records are also associated with the claims file. In August 2009 moderate intrusive thoughts, nightmares, avoidance of others, hypervigilance, irritability and trouble concentrating were all noted. September 2009 records show the Veteran reported on and off depression, anxiety, sleep impairment and nightmares, but no suicidal or homicidal ideation, compulsions or hallucinations. His speech, orientation and thought process were noted to be normal, although the Veteran's affect was noted to be depressed. A single GAF score of 55 to 60 was assigned during that month.

October 2009 records reflect complaints of anxiety, nightmares, hypervigilance, anger and irritability, sleep impairment, memory loss and difficulty concentrating. Suicidal and homicidal ideation, hallucinations, and compulsions were all denied. Objective examinations show normal appearance, speech, thought process, orientation, behavior, mood and affect. GAF scores of 60 and 60 to 65 were assigned. A November 2009 record noted complaints of anxiety and sleep disturbance, but the Veteran denied depression, irritability, suicidal or homicidal ideation, hallucinations and compulsions. Objectively the Veteran was found to have normal appearance, orientation, behavior, mood, affect and thought processes.

An August 2010 VA treatment record shows that the Veteran endorsed avoiding people, irritability depressive symptoms and poor sleep, as well as having few friends. He was noted to have normal orientation, appearance, speech, affect, thought processes, judgment and insight, but some memory impairment was noted. No suicidal or homicidal ideation, compulsions or hallucinations was noted, and the Veteran was assigned a GAF score of 50. Finally a June 2011 VA treatment record noted complaints of memory loss that were likely associated with a diagnosed traumatic brain injury (TBI). No other psychiatric treatment is of record.

Based on the evidence, the Board finds that an increased rating of 50 percent, but no higher, prior to October 29, 2015 is warranted. Throughout this period the Veteran has displayed several of the symptoms directly contemplated by a rating of 50 percent. Treatment records show the Veteran largely displays a flattened or altered affect upon examination. They also note various disturbances of motivation and mood in the form of anxiety, occasional depressive symptoms, and the fact that the Veteran is irritable or easily angered. The Veteran has reported few friends and conflicts with coworkers, which reflects difficulty with establishing and maintaining effective work and social relationships. 

Finally, the Veteran was assigned GAF scores, or ranges of scores, 72 in March 2010, 55 to 60 in September 2009, 60 and 60 to 65 in October 2009, and 50 in August 2010. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. Id.

In this case, the Veteran's GAF scores predominantly fall within, or immediately around, the 51 to 60 range, reflecting moderate symptoms; based on these scores and the example symptomatology provided, his disability picture correlates with a 50 percent rating. These scores are particularly probative as they constitute the assigning medical professional's overall assessment of the Veteran's ability to function in light of all of his displayed symptomatology at the time the score was assigned. As such, based on the lay and medical evidence of record the Board finds that an increased rating of 50 percent, but no higher, prior to October 29, 2015 is warranted in this case.

The preponderance of the evidence is against a rating in excess of 50 percent for this period as the evidence does not support a finding of social and occupational impairment in most areas. Treatment records throughout the period currently at issue reflect that the Veteran had normal orientation, speech, judgment and thought processes. The Veteran has consistently denied any form of suicidal ideation, homicidal ideation, hallucinations or compulsions. While the Veteran has endorsed anxiety, depression or depressive symptoms at times, these have only been endorsed intermittently in the medical record, which militates against a finding that the depression or anxiety are constant or even near constant in nature. Further, the Veteran has never stated that his depression or anxiety is near constant or constant.

Although the Veteran has also endorsed limited friendships and social interactions, there has been no indication that the Veteran has completely stopped interacting with others. Likewise, the Veteran has reported some conflicts prior jobs, but has not indicated he is unable to interact with coworkers or employers. As such, the Board finds that the Veteran's limited friendships and social interactions, as well as the occasional work conflicts, are more nearly approximated by the 50 percent rating which considers difficulty establishing and maintaining relationships, as opposed to the 70 percent rating which considers an inability to do so.

The Veteran has also complained of memory loss and impaired concentration. As noted above, the medical evidence of record, specifically a June 2011 VA treatment record, appears to associate these symptoms with the Veteran's service-connected TBI, and thus these symptoms are fully contemplated by the assigned rating for that disability. Mittleider v. West, 11 Vet. App. 181 (1998). However, even if that treatment record is not sufficient evidence to differentiate these symptoms, only mild memory loss and concentration impairment have been noted, which are fully contemplated by the currently assigned 50 percent rating, which covers impairment of short and long term memory.

Finally, the Veteran has repeatedly endorsed irritability and a history of verbal and occasionally physical altercations, and the March 2010 VA examiner noted the Veteran had impaired impulse control. However, although impaired impulse control is a symptom contemplated by a 70 percent rating, the presence of that symptom, on its own, does not raise the Veteran's overall level of impairment to the level of severity contemplated by a 70 percent rating. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. Indeed, the VA physicians all considered the presence of the Veteran's irritability and impaired impulse control in assigning their GAF scores, all of which indicated that the Veteran's overall level of impairment was moderate in nature. The VA examiner, even in light of the history of irritability and the reported physical violence, assigned a GAF score of 72, reflecting an overall mild impairment due to his symptomatology. As such, the Board finds that the Veteran's noted impulse control impairment, on its own, does not result in social and occupational impairment of a level contemplated by a 70 percent rating.

The Veteran has not demonstrated any other symptomatology of comparable severity to the listed symptoms considered by a 70 percent rating. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of social and occupational impairment due to his PTSD more nearly approximates the level contemplated by a 70 percent rating, and therefore an increased rating in excess of the 50 percent rating assigned herein is denied.

Turning to the period from October 29, 2015 forward, the Veteran and his representative have generally indicated that his PTSD is more severe than currently rated, but have provided no lay statements concerning specific symptomatology during this period. As such, the lay evidence of record for this period is of minimal probative value.

The Veteran was provided with a VA examination in October 2015. As an initial matter, the VA examiner noted that the Veteran had a prior TBI, and that the symptoms associated with the TBI could be separated from the symptoms associated with his PTSD. Specifically, the examiner attributed the concentration impairment, memory loss and headaches to the TBI. See October 2015 VA psychiatric examination at 3-4; October 2015 VA TBI examination at 2. As the VA examiner clearly attributed these symptoms to separate, already service-connected disability the Board finds that these symptoms are already contemplated by the Veteran's service-connected TBI and will not be considered when rating the Veteran's PTSD. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998); see also Esteban, 6 Vet. App. at 262.

The examiner noted subjective complaints of some difficulties with school work, flashbacks, and irritability with a history of an assault in 2008 or 2009. The Veteran further endorsed avoiding people and only interacting with fellow Veterans, with the examiner noting poor social involvement generally. The examiner noted there to be irritability, hypervigilance, sleep impairment, suspiciousness, flattened affect, and difficulty establishing and maintain effective work and social relationships. No suicidal or homicidal ideation, compulsions or hallucinations were present. 

Overall, the examiner noted that based on the Veteran's reports and his observations of the current symptomatology, the Veteran had occupational and social impairment with reduced reliability and productivity, which corresponds with a 50 percent rating. There is no evidence that the examiner was not competent or credible, and as the examination was based on an objective examination of the Veteran, the Board finds it is entitled to significant probative weight as to the overall level of impairment attributable to the Veteran's PTSD during this period. Nieves-Rodriguez, 22 Vet. App. 295. No other psychiatric treatment records are associated with the claims file, and the October 2015 VA examiner noted that the Veteran was not receiving psychiatric treatment through the VA. No GAF scores were assigned during the period from October 29, 2015 forward.

Based on the lay and medical evidence of record, the Board finds that an increased rating in excess of 50 percent from October 29, 2015 forward for PTSD is not warranted. In the February 2016 hearing presentation the Veteran's representative argued that an increased rating in excess of 50 percent is warranted based on the examiner's statement that the Veteran has an occupational and social impairment with reduced reliability and productivity. However, no further argument was given explaining this assertion, and, further, occupational and social impairment with reduced reliability and productivity is the precise level of impairment contemplated by a 50 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. As noted above, no additional lay evidence during this period is of record.

The October 2015 VA examiner noted several symptoms that are directly contemplated by the current 50 percent rating, including a flattened affect, suspiciousness, and difficulty establishing and maintaining social and work relationships. While the Veteran has endorsed very limited social interactions and a preference for isolation, he has also indicated that he still interacts with fellow Veterans. Further, the Veteran stated during the examination that he has two roommates, indicating that he is able to interact with others on a daily or near-daily basis in close quarters. These social interactions indicated that while the Veteran has difficulty with social relationships, he is not unable to have social relationships as contemplated by a 70 percent rating. 

The Board notes that, as with the prior period, the Veteran has a noted history of irritability with impaired impulse control, with one reported prior physical assault. However, since the reported 2008 or 2009 assault there is no evidence of further instances of physical violence or assaultive behavior. Such an isolated incident does not indicate that the Veteran is a persistent threat to himself or others, as contemplated by higher ratings for PTSD. Further, the VA examiner specifically noted and considered the Veteran's reports of irritability, difficulty with impulse control and history of a physical altercation, and still determined that the Veteran, overall, had occupational and social impairment of a severity commensurate with a 50 percent rating. 

The Veteran has not demonstrated any other symptomatology of comparable severity to the listed symptoms considered by a 70 percent rating. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of social and occupational impairment due to his PTSD more nearly approximates the level contemplated by a 70 percent rating. Therefore, the Board finds that an increased rating in excess of 50 percent from October 29, 2015 for PTSD is not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the 50 percent rating assigned herein prior to October 29, 2015, or in excess of the currently assigned 50 percent rating from October 29, 2015 forward. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 50 percent, but no higher, prior to October 29, 2015 is warranted. However, the preponderance of the evidence is against a finding that a rating in excess of 50 percent from October 29, 2015 forward is warranted. As the preponderance of the evidence is against the claim for an increase from October 29, 2015 forward, the benefit of the doubt doctrine is not applicable and the claim is denied. 

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as irritability, anxiety, nightmares, hypervigilance, limited social interactions, sleep impairment, flattened affect, depressed mood, lack of motivation, difficulty in establishing and maintaining effective work and social relationships. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's symptomatology and resulting overall level of occupational and social impairment is directly contemplated by the General Formula. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's PTSD is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for PTSD, a low back disability, a right shoulder disability, a left knee disability, tinnitus, a tibial nerve disability, a TBI, right ear hearing loss, onychomycosis, tension headaches and scars of the neck, left wrist and left knee. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial rating of 50 percent, but no higher, prior to October 29, 2015 for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 50 percent from October 29, 2015 forward for PTSD is denied.
REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). With respect to the increased rating claim for onychomycosis, in his February 2016 hearing presentation the Veteran, through his representative, stated that he experiences flare-ups of his onychomycosis resulting in additional body percentage coverage than was initially considered by the June 2010 VA examiner, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. This symptomatology was not considered by the April 2010 VA examiner. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

Further, in providing the assessment of the Veteran's onychomycosis, the examiner did not any provide estimates of the body area covered by the onychomycosis, and instead stated that no exposed areas were affected. As the Veteran has submitted statements concerning new or worsening symptomatology that was not considered by the examiner, and the examiner did not provide complete findings concerning the toe disability, the Board must remand the claim for a new examination. 

Concerning the left ear hearing loss, the Veteran was provided with a VA audiological examination in April 2010. The examiner found that the Veteran had hearing loss for VA purposes in the right ear, and did not in the left. 38 C.F.R. § 3.385. As the examiner found that no left ear hearing loss for VA purposes was present, no opinion as to the presence of a nexus was provided. Based on these results, the RO granted service connection for right ear hearing loss at a noncompensable level and denied left ear hearing loss for lack of a disability. 

However, the examiner in the examination report noted that retesting was recommended, which calls into question the accuracy of the examiners findings. Further, the examiner did not address the July 2009 hearing conservation audiograms that clearly show hearing loss for VA purposes, as well as a December 2009 private audiogram submitted by the Veteran that also reflects left ear hearing loss for VA purposes. Id.; Kelly v. Brown, 7 Vet. App. 471 (1995). As the results of the April 2010 examination are questionable, and as there are clear indications of hearing loss in service, the Board finds that it must remand the issue for an another examination to determine whether the Veteran has left ear hearing loss for VA purposes, and, if so, whether it is etiologically related to his service.

As a grant of service connection for the left ear hearing loss would possibly affect the valuation of the right ear hearing loss, these issues are inextricably intertwined and therefore the issue of entitlement to a compensable rating for right ear hearing loss must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his onychomycosis. The electronic claims folder should be reviewed by the examiner and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Estimates of the body area percentage affected by the Veteran's onychomycosis must be provided, to include estimates based on flare ups as described by the Veteran. Any and all scars associated with the onychomycosis, status post toenail removal, should be examined and the objective findings noted in the examination report.

2. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's left ear hearing loss. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran currently have left ear hearing loss for VA purposes?

In answering this question, the examiner should also evaluate the current severity of the Veteran's right ear hearing loss.

b) If so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left ear hearing loss is related to his active duty service?

The underlying reasons for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to July 2009 in-service audiograms and a December 2009 private audiogram, each of which reflect left ear hearing loss for VA purposes.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


